Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Korean parent Application No. KR10-2018-0136600, filed on 11/08/2018 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representatives, Song Jung and Debodhonyaa Sengupta on 06/02/2022.

The claims in the application has been amended as follows: 
In claim 1, line 3, the limitation “and a pin coupling portion,” has been amended to read -- and a pair of pin coupling portions, --.

In claim 1, line 8-11, the limitation “and wherein a first end of each of the pair of fasteners is coupled to the pin coupling portion, and a second end of each of the pair of fasteners is rotatable about a fixed axis of the pin coupling portion.” has been amended to read -- wherein a first end of each of the pair of fasteners is coupled to a respective pin coupling portion, and a second end of each of the pair of fasteners is rotatable about a fixed axis of each respective pin coupling portion, and wherein the fixed axis of each pin coupling portion is perpendicular to a longitudinal axis of each of the pair of fasteners. --.

Claim 13 is canceled.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3-12 are allowed.
Claim 2 was canceled by the applicant in the amendments filed on 02/10/2022, and claim 13 was canceled by the examiner with applicant’s authorization as noted above.

The prior art of record, either individually or in combination, fail to teach or suggest, a pulley stopper having the specific structure recited within independent claim 1. In particular, a pully stopper comprising: a clamp portion with a bar-shaped upper clamp, a bar-shaped lower clamp, an a pair of pin coupling portions; a pair of fasteners positioned at opposite ends of the clamp portion so as to couple/ fix the bar-shaped upper clamp and the bar-shaped lower clamp in a side-by-side manner; the first end of the each fastener being coupled to each corresponding pin coupling portion so that the a second end of each fastener can be pivoted about a fixed axis of each respective pin coupling portion; wherein, the fixed axis of each pin coupling portion is oriented perpendicularly to a longitudinal axis of each corresponding fasteners.
As detailed in the previous office action (dated 11/19/221), Gatenby et al. (U.S. PGPUB 5,401,011A) and Yasumi (Japanese Patent Application JP2004-174160A), both propose a pulley stopper having relatively similar features as the pulley stopper in applicant’s claimed invention. Where the pair of fasteners and the pair of pin coupling portions in said the pulley stoppers are coupled together at the first end of each fastener, and the second end of each fastener is configured to rotate/ pivot with respect to the fixed axis of each respective pin coupling portion. Nevertheless, unlike in applicant’s claimed invention, Gatenby et al. and Yasumi, both disclose the fixed axis of each pin coupling portion in the clamp portion being orientated parallel to the longitudinal axis of each corresponding fastener, instead of being perpendicular to the longitudinal axis of each corresponding fastener as required by amended claim 1 limitations. Tsutsumi et al. (Japanese Patent Application JP2009-008220A) however does suggest a clamping assembly comprising a clamp portion with a upper clamp, a lower clamp, and a pair of pin coupling portions; a single fastener configured to couple the upper clamp and the second clamp to one another; the first end of the fastener connected to one of the pin coupling portions so that the second end of the fastener can rotate with respect to the fixed axis of said pin coupling portions that is perpendicular to the longitudinal axis of said fastener. Yet, the clamping assembly in Tsutsumi et al. is not a pulley stopper that is designed to prevent the movement of a belt between the first and second clamps when said first and second clamps are fixed side-by-side via a pair of fasteners that are coupled to pair of pin coupling portions. Therefore, claim 1 limitations appears to include allowable subject matter over all cited prior art refences; specially when said limitations are viewed in light of applicant’s specification. 
Furthermore, the prior art of record, either individually or in combination, additionally fail to disclose or render obvious, a pulley apparatus with the precise structure recited within independent claim 12; specifically because, the pulley apparatus in claim 12 requires a pulley stopper comprising the exact structural configuration recited within claim 1 limitations. Since the pulley stopper in claim 1 is found to be allowable over all relevant and analogues prior art identified by the examiner, claim 12 limitations would also include allowable subject matter over cited prior art refences for the same reasons set forth above; specially when said limitations are considered in view of applicant’s specification. 
Accordingly, the pulley stopper and the pulley apparatus claimed by the applicant within respective claims 1 and 3-12, are both determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654